DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #310 of Figure 3C.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
The cancellation of claims 8 and 19 and addition of claims 21 and 22 are noted.
Applicant’s arguments, see page 12 of Applicant’s Remarks, filed 05/16/22, with respect to the objection of the specification have been fully considered and are persuasive.  The objection of specification has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see page 13 of Applicant’s Remarks, filed 05/16/22, with respect to the 35 USC 112 rejection of claims 2, 15 and 20 have been fully considered and are persuasive.  The 35 USC 112 rejection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant's arguments filed 05/16/22 have been fully considered but they are not persuasive.  With reference to the objection of the drawings, Applicant contends the amendment of 05/16/22 includes modifications to the drawings to remedy the objection.  The Examiner has searched the amendment/file wrapper however, such modifications cannot be found.  Therefore, the objection to the drawings are maintained however they are not held in abeyance.  All
Applicant’s arguments, see pages 13-14 of Applicant’s Remarks, filed 05/16/22, with respect to the 35 USC 103 rejection of claims 1-7, 9-18 and 20 have been fully considered and are persuasive.  The 35 USC 103 rejection of these claims has been withdrawn since amendments overcome the prior art of record.  In particular, it was found that determining of random intervals for applying the different random security settings along with encoding both the settings and the random intervals for applying the settings, was not found in the prior art.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance

Allowable Subject Matter
Claims 1-7, 9-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 14 and 20, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept randomly determining security display settings for portions of a content which has been divided, the security settings presented on a display at a frequency above a threshold of human persistence of vision but below camera shutter speeds, determining random intervals for applying different security display settings such that the same security display settings for the plurality of portions are not applied at the same time, encoding and sending the randomly determined security display settings in metadata and the determined random intervals for applying the settings prior to the content being presented on display.
In reference to claims 2-7, 9-13, 15-18 and 21-22, these claims depend upon allowable claims 1, 14 and 20 respectively and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
7/1/22